Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 1 of 74 Page ID #:135



  1   Sheereen Javadizadeh (State Bar No. 288141)
      sjavadizadeh@jonesday.com
  2   JONES DAY
      3161 Michelson Drive
  3   Suite 800
      Irvine, CA 92612.4408
  4   Telephone: +1.949.851.3939
      Facsimile: +1.949.553.7539
  5
      Attorneys for Defendant
  6   EXPERIAN INFORMATION SOLUTIONS,
      INC.
  7
  8                               UNITED STATES DISTRICT COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10
 11   PRITISH VORA,                                 Case No. 8:19-cv-00302-AG-KES
 12                         Plaintiff,              Hon. Andrew J. Guilford
 13           v.                                    EXPERIAN INFORMATION
                                                    SOLUTIONS, INC.’S ANSWER TO
 14   EQUIFAX INFORMATION                           PLAINTIFF’S COMPLAINT
      SERVICES, LLC; EXPERIAN
 15   INFORMATION SOLUTIONS,
      INC., TRANS UNION, LLC,                       Complaint Filed: February 14, 2019
 16
                            Defendants.
 17
 18
              COMES NOW Defendant Experian Information Solutions, Inc. (“Experian”),
 19
      by and through its undersigned counsel, and answers Plaintiff Pritish Vora’s
 20
      (“Plaintiff”) Complaint (the “Complaint”) as follows:
 21
                                     PRELIMINARY STATEMENT
 22
              1.         In response to paragraph 1 of the Complaint, Experian states that the
 23
      allegations contained therein are legal conclusions not subject to admission or
 24
      denial. To the extent a response is required, Experian is without knowledge or
 25
      information sufficient to form a belief as to the truth of the allegations contained in
 26
      paragraph 1 of the Complaint and, on that basis, denies, generally and specifically,
 27
      each and every allegation contained therein.
 28
                                                              EXPERIAN’S ANSWER TO COMPLAINT
      NAI-1506593669v1
                                                                    Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 2 of 74 Page ID #:136



  1           2.         In response to paragraph 2 of the Complaint, Experian states that the
  2   allegations contained therein are legal conclusions not subject to admission or
  3   denial. To the extent a response is required, Experian is without knowledge or
  4   information sufficient to form a belief as to the truth of the allegations contained in
  5   paragraph 2 of the Complaint and, on that basis, denies, generally and specifically,
  6   each and every allegation contained therein.
  7           3.         In response to paragraph 3 of the Complaint, Experian states that the
  8   allegations contained therein are legal conclusions not subject to admission or
  9   denial. To the extent a response is required, Experian is without knowledge or
 10   information sufficient to form a belief as to the truth of the allegations contained in
 11   paragraph 3 of the Complaint and, on that basis, denies, generally and specifically,
 12   each and every allegation contained therein.
 13           4.         In response to paragraph 4 of the Complaint, Experian states that the
 14   allegations contained therein are legal conclusions not subject to admission or
 15   denial. To the extent a response is required, Experian is without knowledge or
 16   information sufficient to form a belief as to the truth of the allegations contained in
 17   paragraph 4 of the Complaint and, on that basis, denies, generally and specifically,
 18   each and every allegation contained therein.
 19           5.         In response to paragraph 5 of the Complaint, Experian states that the
 20   allegations contained therein are legal conclusions not subject to admission or
 21   denial. To the extent a response is required, Experian is without knowledge or
 22   information sufficient to form a belief as to the truth of the allegations contained in
 23   paragraph 5 of the Complaint and, on that basis, denies, generally and specifically,
 24   each and every allegation contained therein.
 25                                  JURISDICTION AND VENUE
 26           6.         In response to paragraph 6 of the Complaint, Experian admits that
 27   Plaintiff has alleged jurisdiction based on the Fair Credit Reporting Act, 15 U.S.C.
 28   § 1681p and 28 U.S.C. § 1331. Experian states that this is a legal conclusion which
                                                              EXPERIAN’S ANSWER TO COMPLAINT
      NAI-1506593669v1
                                                   -2-              Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 3 of 74 Page ID #:137



  1   is not subject to denial or admission.
  2           7.         In response to paragraph 7 of the Complaint, Experian admits that
  3   Plaintiff has alleged venue in this district is proper pursuant to 28 U.S.C. § 1391(b).
  4   Experian states that this is a legal conclusion which is not subject to denial or
  5   admission. Experian further admits that it is qualified to do business and conducts
  6   business in the State of California. Except as specifically admitted, Experian is
  7   without knowledge or information sufficient to form a belief as to the truth of the
  8   remaining allegations contained therein and, on that basis, denies, generally and
  9   specifically, each and every remaining allegation contained therein.
 10                                             PARTIES
 11           8.         In response to paragraph 8 of the Complaint, Experian is without
 12   knowledge or information sufficient to form a belief as to the truth of the
 13   allegations contained therein and, on that basis, denies, generally and specifically,
 14   each and every allegation contained therein.
 15           9.         In response to paragraph 9 of the Complaint, Experian states that the
 16   allegations contained therein are legal conclusions not subject to admission or
 17   denial. To the extent a response is required, Experian is without knowledge or
 18   information sufficient to form a belief as to the truth of the allegations contained in
 19   paragraph 9 of the Complaint and, on that basis, denies, generally and specifically,
 20   each and every allegation contained therein.
 21           10.        In response to paragraph 10 of the Complaint, Experian is without
 22   knowledge or information sufficient to form a belief as to the truth of the
 23   allegations contained therein and, on that basis, denies, generally and specifically,
 24   each and every allegation contained therein.
 25           11.        In response to paragraph 11 of the Complaint, Experian is without
 26   knowledge or information sufficient to form a belief as to the truth of the
 27   allegations contained therein and, on that basis, denies, generally and specifically,
 28   each and every allegation contained therein.
                                                              EXPERIAN’S ANSWER TO COMPLAINT
      NAI-1506593669v1
                                                   -3-              Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 4 of 74 Page ID #:138



  1           12.        In response to paragraph 12 of the Complaint, Experian admits that it
  2   is an Ohio corporation, with its principal place of business in Costa Mesa,
  3   California. Except as specifically admitted, Experian denies, generally and
  4   specifically, each and every remaining allegation of paragraph 12 of the Complaint.
  5           13.        In response to paragraph 13 of the Complaint, Experian admits that it
  6   is qualified to do business and conducts business in the State of California. Except
  7   as specifically admitted, Experian denies, generally and specifically, each and every
  8   remaining allegation of paragraph 13 of the Complaint.
  9           14.        In response to paragraph 14 of the Complaint, Experian is without
 10   knowledge or information sufficient to form a belief as to the truth of the
 11   allegations contained therein and, on that basis, denies, generally and specifically,
 12   each and every allegation contained therein.
 13           15.        In response to paragraph 15 of the Complaint, Experian is without
 14   knowledge or information sufficient to form a belief as to the truth of the
 15   allegations contained therein and, on that basis, denies, generally and specifically,
 16   each and every allegation contained therein.
 17           16.        In response to paragraph 16 of the Complaint, Experian admits that it
 18   is a consumer reporting agency as defined by 15 U.S.C. § 1681a(f). As to the
 19   allegations in paragraph 16 of the Complaint that relate to the other defendants,
 20   Experian does not have knowledge or information sufficient to form a belief as to
 21   the truth of those allegations and, on that basis, denies, generally and specifically,
 22   each and every remaining allegation of paragraph 16 of the Complaint.
 23           17.        In response to paragraph 17 of the Complaint, admits that it is a
 24   consumer reporting agency as defined by 15 U.S.C. § 1681a(f) and, as such, issues
 25   consumer reports as defined by 15 U.S.C. § 1681a(d). As to the allegations in
 26   paragraph 17 of the Complaint that relate to the other defendants, Experian does not
 27   have knowledge or information sufficient to form a belief as to the truth of those
 28   allegations and, on that basis, denies, generally and specifically, each and every
                                                               EXPERIAN’S ANSWER TO COMPLAINT
      NAI-1506593669v1
                                                    -4-              Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 5 of 74 Page ID #:139



  1   remaining allegation of paragraph 17 of the Complaint.
  2           18.        In response to paragraph 18 of the Complaint, Experian admits that it
  3   is a “person” as defined by 15 U.S.C. § 1681a(b). As to the allegations in
  4   paragraph 18 of the Complaint that relate to the other defendants, Experian does not
  5   have knowledge or information sufficient to form a belief as to the truth of those
  6   allegations and, on that basis, denies, generally and specifically, each and every
  7   remaining allegation of paragraph 18 of the Complaint.
  8           19.        In response to paragraph 19 of the Complaint, Experian states that the
  9   allegations contained therein are legal conclusions not subject to admission or
 10   denial. To the extent a response is required, Experian is without knowledge or
 11   information sufficient to form a belief as to the truth of the allegations contained in
 12   paragraph 19 of the Complaint and, on that basis, denies, generally and specifically,
 13   each and every allegation contained therein.
 14           20.        In response to paragraph 20 of the Complaint, Experian is without
 15   knowledge or information sufficient to form a belief as to the truth of the
 16   allegations contained therein and, on that basis, denies, generally and specifically,
 17   each and every allegation contained therein.
 18           21.        In response to paragraph 21 of the Complaint, Experian admits that it
 19   is an Ohio corporation with its corporate headquarters in Costa Mesa, California.
 20   Except as specifically admitted, Experian denies, generally and specifically, each
 21   and every remaining allegation of paragraph 21 of the Complaint.
 22           22.        In response to paragraph 22 of the Complaint, Experian admits that it
 23   is an Ohio corporation with its corporate headquarters in Costa Mesa, California.
 24   Except as specifically admitted, Experian denies, generally and specifically, each
 25   and every remaining allegation of paragraph 22 of the Complaint.
 26           23.        In response to paragraph 23 of the Complaint, Experian is without
 27   knowledge or information sufficient to form a belief as to the truth of the
 28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                              EXPERIAN’S ANSWER TO COMPLAINT
      NAI-1506593669v1
                                                   -5-              Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 6 of 74 Page ID #:140



  1   each and every allegation contained therein.
  2           24.        In response to paragraph 24 of the Complaint, Experian is without
  3   knowledge or information sufficient to form a belief as to the truth of the
  4   allegations contained therein and, on that basis, denies, generally and specifically,
  5   each and every allegation contained therein.
  6           25.        In response to paragraph 25 of the Complaint, Experian is without
  7   knowledge or information sufficient to form a belief as to the truth of the
  8   allegations contained therein and, on that basis, denies, generally and specifically,
  9   each and every allegation contained therein.
 10           26.        In response to paragraph 26 of the Complaint, Experian is without
 11   knowledge or information sufficient to form a belief as to the truth of the
 12   allegations contained therein and, on that basis, denies, generally and specifically,
 13   each and every allegation contained therein.
 14           27.        In response to paragraph 27 of the Complaint, Experian is without
 15   knowledge or information sufficient to form a belief as to the truth of the
 16   allegations contained therein and, on that basis, denies, generally and specifically,
 17   each and every allegation contained therein.
 18           28.        In response to paragraph 28 of the Complaint, Experian is without
 19   knowledge or information sufficient to form a belief as to the truth of the
 20   allegations contained therein and, on that basis, denies, generally and specifically,
 21   each and every allegation contained therein.
 22           29.        In response to paragraph 29 of the Complaint, Experian is without
 23   knowledge or information sufficient to form a belief as to the truth of the
 24   allegations contained therein and, on that basis, denies, generally and specifically,
 25   each and every allegation contained therein.
 26           30.        In response to paragraph 30 of the Complaint, Experian is without
 27   knowledge or information sufficient to form a belief as to the truth of the
 28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                             EXPERIAN’S ANSWER TO COMPLAINT
      NAI-1506593669v1
                                                   -6-             Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 7 of 74 Page ID #:141



  1   each and every allegation contained therein.
  2           31.        In response to paragraph 31 of the Complaint, Experian admits that it
  3   is a consumer reporting agency as defined by 15 U.S.C. § 1681a(f) and, as such,
  4   issues consumer reports as defined by 15 U.S.C. § 1681a(d). Except as specifically
  5   admitted, Experian denies, generally and specifically, each and every remaining
  6   allegation of paragraph 31 of the Complaint.
  7           32.        In response to paragraph 32 of the Complaint, Experian is without
  8   knowledge or information sufficient to form a belief as to the truth of the
  9   allegations contained therein and, on that basis, denies, generally and specifically,
 10   each and every allegation contained therein.
 11           33.        In response to paragraph 33 of the Complaint, Experian is without
 12   knowledge or information sufficient to form a belief as to the truth of the
 13   allegations contained therein and, on that basis, denies, generally and specifically,
 14   each and every allegation contained therein.
 15                                    STATEMENT OF FACTS
 16           34.        In response to paragraph 34 of the Complaint, Experian repeats,
 17   realleges, and incorporates by reference paragraphs 1 through 33 above as if fully
 18   set forth herein.
 19           35.        In response to paragraph 35 of the Complaint, Experian states that the
 20   allegations contained therein are legal conclusions not subject to admission or
 21   denial. To the extent a response is required, Experian is without knowledge or
 22   information sufficient to form a belief as to the truth of the allegations contained in
 23   paragraph 35 of the Complaint and, on that basis, denies, generally and specifically,
 24   each and every allegation contained therein.
 25           36.        In response to paragraph 36 of the Complaint, Experian admits that the
 26   allegations contained therein appear to set forth a portion of the federal Fair Credit
 27   Reporting Act. Experian affirmatively states that the Fair Credit Reporting Act
 28   speaks for itself and, on that basis, denies any allegations of paragraph 36
                                                              EXPERIAN’S ANSWER TO COMPLAINT
      NAI-1506593669v1
                                                   -7-              Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 8 of 74 Page ID #:142



  1   inconsistent therewith.
  2           37.        In response to paragraph 37 of the Complaint, Experian admits that the
  3   allegations contained therein appear to set forth a portion of the federal Fair Credit
  4   Reporting Act. Experian affirmatively states that the Fair Credit Reporting Act
  5   speaks for itself and, on that basis, denies any allegations of paragraph 37
  6   inconsistent therewith.
  7           38.        In response to paragraph 38 of the Complaint, Experian admits that the
  8   allegations contained therein appear to set forth a portion of the federal Fair Credit
  9   Reporting Act. Experian affirmatively states that the Fair Credit Reporting Act
 10   speaks for itself and, on that basis, denies any allegations of paragraph 38
 11   inconsistent therewith.
 12           39.        In response to paragraph 39 of the Complaint, Experian admits that the
 13   allegations contained therein appear to set forth a portion of the federal Fair Credit
 14   Reporting Act. Experian affirmatively states that the Fair Credit Reporting Act
 15   speaks for itself and, on that basis, denies any allegations of paragraph 39
 16   inconsistent therewith.
 17           40.        In response to paragraph 40 of the Complaint, Experian admits that the
 18   allegations contained therein appear to set forth a portion of the federal Fair Credit
 19   Reporting Act. Experian affirmatively states that the Fair Credit Reporting Act
 20   speaks for itself and, on that basis, denies any allegations of paragraph 40
 21   inconsistent therewith.
 22           41.        In response to paragraph 41 of the Complaint, Experian states that the
 23   allegations contained therein are legal conclusions not subject to admission or
 24   denial. To the extent a response is required, Experian is without knowledge or
 25   information sufficient to form a belief as to the truth of the allegations contained in
 26   paragraph 41 of the Complaint and, on that basis, denies, generally and specifically,
 27   each and every allegation contained therein.
 28           //
                                                              EXPERIAN’S ANSWER TO COMPLAINT
      NAI-1506593669v1
                                                   -8-              Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 9 of 74 Page ID #:143



  1           42.        In response to paragraph 42 of the Complaint, Experian states that the
  2   allegations contained therein are legal conclusions not subject to admission or
  3   denial. To the extent a response is required, Experian is without knowledge or
  4   information sufficient to form a belief as to the truth of the allegations contained in
  5   paragraph 42 of the Complaint and, on that basis, denies, generally and specifically,
  6   each and every allegation contained therein.
  7           43.        In response to paragraph 43 of the Complaint, Experian is without
  8   knowledge or information sufficient to form a belief as to the truth of the
  9   allegations contained therein and, on that basis, denies, generally and specifically,
 10   each and every allegation contained therein.
 11           44.        In response to paragraph 44 of the Complaint, Experian is without
 12   knowledge or information sufficient to form a belief as to the truth of the
 13   allegations contained therein and, on that basis, denies, generally and specifically,
 14   each and every allegation contained therein.
 15           45.        In response to paragraph 45 of the Complaint, Experian is without
 16   knowledge or information sufficient to form a belief as to the truth of the
 17   allegations contained therein and, on that basis, denies, generally and specifically,
 18   each and every allegation contained therein.
 19           46.        In response to paragraph 46 of the Complaint, Experian is without
 20   knowledge or information sufficient to form a belief as to the truth of the
 21   allegations contained therein and, on that basis, denies, generally and specifically,
 22   each and every allegation contained therein.
 23           47.        In response to paragraph 47 of the Complaint, Experian admits that the
 24   allegations contained therein appear to set forth a portion of the federal Fair Credit
 25   Reporting Act. Experian affirmatively states that the Fair Credit Reporting Act
 26   speaks for itself and, on that basis, denies any allegations of paragraph 47
 27   inconsistent therewith.
 28           //
                                                              EXPERIAN’S ANSWER TO COMPLAINT
      NAI-1506593669v1
                                                   -9-              Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 10 of 74 Page ID #:144



   1           48.        In response to paragraph 48 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           49.        In response to paragraph 49 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           50.        In response to paragraph 50 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           51.        In response to paragraph 51 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           52.        In response to paragraph 52 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           53.        In response to paragraph 53 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           54.        In response to paragraph 54 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                              EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                   - 10 -           Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 11 of 74 Page ID #:145



   1           55.        In response to paragraph 55 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           56.        In response to paragraph 56 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           57.        In response to paragraph 57 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           58.        In response to paragraph 58 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           59.        In response to paragraph 59 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           60.        In response to paragraph 60 of the Complaint, Experian states that the
  22   allegations contained therein are legal conclusions not subject to admission or
  23   denial. To the extent a response is required, Experian is without knowledge or
  24   information sufficient to form a belief as to the truth of the allegations contained in
  25   paragraph 60 of the Complaint and, on that basis, denies, generally and specifically,
  26   each and every allegation contained therein.
  27           61.        In response to paragraph 61 of the Complaint, Experian is without
  28   knowledge or information sufficient to form a belief as to the truth of the
                                                               EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                    - 11 -           Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 12 of 74 Page ID #:146



   1   allegations contained therein and, on that basis, denies, generally and specifically,
   2   each and every allegation contained therein.
   3           62.        In response to paragraph 62 of the Complaint, Experian denies,
   4   generally and specifically, each and every allegation contained therein that relates
   5   to Experian. As to the allegations in paragraph 62 of the Complaint that relate to
   6   the other defendants, Experian does not have knowledge or information sufficient
   7   to form a belief as to the truth of those allegations and, on that basis, denies,
   8   generally and specifically, each and every remaining allegation of paragraph 62 of
   9   the Complaint.
  10           63.        In response to paragraph 63 of the Complaint, Experian denies,
  11   generally and specifically, each and every allegation contained therein that relates
  12   to Experian. As to the allegations in paragraph 63 of the Complaint that relate to
  13   the other defendants, Experian does not have knowledge or information sufficient
  14   to form a belief as to the truth of those allegations and, on that basis, denies,
  15   generally and specifically, each and every remaining allegation of paragraph 63 of
  16   the Complaint.
  17           64.        In response to paragraph 64 of the Complaint, Experian states that the
  18   allegations contained therein are legal conclusions not subject to admission or
  19   denial. To the extent a response is required, Experian is without knowledge or
  20   information sufficient to form a belief as to the truth of the allegations contained in
  21   paragraph 64 of the Complaint and, on that basis, denies, generally and specifically,
  22   each and every allegation contained therein.
  23           65.        In response to paragraph 65 of the Complaint, Experian is without
  24   knowledge or information sufficient to form a belief as to the truth of the
  25   allegations contained therein and, on that basis, denies, generally and specifically,
  26   each and every allegation contained therein.
  27           66.        In response to paragraph 66 of the Complaint, Experian is without
  28   knowledge or information sufficient to form a belief as to the truth of the
                                                               EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                    - 12 -           Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 13 of 74 Page ID #:147



   1   allegations contained therein and, on that basis, denies, generally and specifically,
   2   each and every allegation contained therein.
   3           67.        In response to paragraph 67 of the Complaint, Experian is without
   4   knowledge or information sufficient to form a belief as to the truth of the
   5   allegations contained therein and, on that basis, denies, generally and specifically,
   6   each and every allegation contained therein.
   7           68.        In response to paragraph 68 of the Complaint, Experian is without
   8   knowledge or information sufficient to form a belief as to the truth of the
   9   allegations contained therein and, on that basis, denies, generally and specifically,
  10   each and every allegation contained therein.
  11           69.        In response to paragraph 69 of the Complaint, Experian denies,
  12   generally and specifically, each and every allegation contained therein that relates
  13   to Experian. As to the allegations in paragraph 69 of the Complaint that relate to
  14   the other defendants, Experian does not have knowledge or information sufficient
  15   to form a belief as to the truth of those allegations and, on that basis, denies,
  16   generally and specifically, each and every remaining allegation of paragraph 69 of
  17   the Complaint.
  18           70.        In response to paragraph 70 of the Complaint, Experian is without
  19   knowledge or information sufficient to form a belief as to the truth of the
  20   allegations contained therein and, on that basis, denies, generally and specifically,
  21   each and every allegation contained therein.
  22           71.        In response to paragraph 71 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           72.        In response to paragraph 72 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                              EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                   - 13 -           Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 14 of 74 Page ID #:148



   1   each and every allegation contained therein.
   2           73.        In response to paragraph 73 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           74.        In response to paragraph 74 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           75.        In response to paragraph 75 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           76.        In response to paragraph 76 of the Complaint, Experian is without
  15   knowledge or information sufficient to form a belief as to the truth of the
  16   allegations contained therein and, on that basis, denies, generally and specifically,
  17   each and every allegation contained therein.
  18           77.        In response to paragraph 77 of the Complaint, Experian is without
  19   knowledge or information sufficient to form a belief as to the truth of the
  20   allegations contained therein and, on that basis, denies, generally and specifically,
  21   each and every allegation contained therein.
  22           78.        In response to paragraph 78 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           79.        In response to paragraph 79 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                              EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                   - 14 -           Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 15 of 74 Page ID #:149



   1   each and every allegation contained therein.
   2           80.        In response to paragraph 80 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           81.        In response to paragraph 81 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           82.        In response to paragraph 82 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           83.        In response to paragraph 83 of the Complaint, Experian is without
  15   knowledge or information sufficient to form a belief as to the truth of the
  16   allegations contained therein and, on that basis, denies, generally and specifically,
  17   each and every allegation contained therein.
  18           84.        In response to paragraph 84 of the Complaint, Experian is without
  19   knowledge or information sufficient to form a belief as to the truth of the
  20   allegations contained therein and, on that basis, denies, generally and specifically,
  21   each and every allegation contained therein.
  22           85.        In response to paragraph 85 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           86.        In response to paragraph 86 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                              EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                   - 15 -           Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 16 of 74 Page ID #:150



   1   each and every allegation contained therein.
   2           87.        In response to paragraph 87 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           88.        In response to paragraph 88 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           89.        In response to paragraph 89 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           90.        In response to paragraph 90 of the Complaint, Experian is without
  15   knowledge or information sufficient to form a belief as to the truth of the
  16   allegations contained therein and, on that basis, denies, generally and specifically,
  17   each and every allegation contained therein.
  18           91.        In response to paragraph 91 of the Complaint, Experian is without
  19   knowledge or information sufficient to form a belief as to the truth of the
  20   allegations contained therein and, on that basis, denies, generally and specifically,
  21   each and every allegation contained therein.
  22           92.        In response to paragraph 92 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           93.        In response to paragraph 93 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                              EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                   - 16 -           Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 17 of 74 Page ID #:151



   1   each and every allegation contained therein.
   2           94.        In response to paragraph 94 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           95.        In response to paragraph 95 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           96.        In response to paragraph 96 of the Complaint, Experian denies,
  11   generally and specifically, each and every allegation contained therein that relates
  12   to Experian. As to the allegations in paragraph 96 of the Complaint that relate to
  13   the other defendants, Experian does not have knowledge or information sufficient
  14   to form a belief as to the truth of those allegations and, on that basis, denies,
  15   generally and specifically, each and every remaining allegation of paragraph 96 of
  16   the Complaint.
  17           97.        In response to paragraph 97 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           98.        In response to paragraph 98 of the Complaint, denies, generally and
  22   specifically, each and every allegation contained therein.
  23           99.        In response to paragraph 99 of the Complaint, Experian is without
  24   knowledge or information sufficient to form a belief as to the truth of the
  25   allegations contained therein and, on that basis, denies, generally and specifically,
  26   each and every allegation contained therein.
  27           100. In response to paragraph 100 of the Complaint, Experian states that the
  28   allegations contained therein are legal conclusions not subject to admission or
                                                               EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                   - 17 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 18 of 74 Page ID #:152



   1   denial. To the extent a response is required, Experian is without knowledge or
   2   information sufficient to form a belief as to the truth of the allegations contained in
   3   paragraph 100 of the Complaint and, on that basis, denies, generally and
   4   specifically, each and every allegation contained therein.
   5           101. In response to paragraph 101 of the Complaint, Experian denies,
   6   generally and specifically, each and every allegation contained therein.
   7           102. In response to paragraph 102 of the Complaint, admits that it is a
   8   consumer reporting agency as defined by 15 U.S.C. § 1681a(f) and, as such, issues
   9   consumer reports as defined by 15 U.S.C. § 1681a(d). Except as specifically
  10   admitted, Experian denies, generally and specifically, each and every remaining
  11   allegation of paragraph 102 of the Complaint.
  12           103. In response to paragraph 103 of the Complaint, Experian is without
  13   knowledge or information sufficient to form a belief as to the truth of the
  14   allegations contained therein and, on that basis, denies, generally and specifically,
  15   each and every allegation contained therein.
  16           104. In response to paragraph 104 of the Complaint, Experian is without
  17   knowledge or information sufficient to form a belief as to the truth of the
  18   allegations contained therein and, on that basis, denies, generally and specifically,
  19   each and every allegation contained therein.
  20           105. In response to paragraph 105 of the Complaint, Experian is without
  21   knowledge or information sufficient to form a belief as to the truth of the
  22   allegations contained therein and, on that basis, denies, generally and specifically,
  23   each and every allegation contained therein.
  24           106. In response to paragraph 106 of the Complaint, Experian is without
  25   knowledge or information sufficient to form a belief as to the truth of the
  26   allegations contained therein and, on that basis, denies, generally and specifically,
  27   each and every allegation contained therein.
  28           //
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 18 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 19 of 74 Page ID #:153



   1           107. In response to paragraph 107 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           108. In response to paragraph 108 of the Complaint, Experian denies,
   6   generally and specifically, each and every allegation contained therein that relates
   7   to Experian. As to the allegations in paragraph 108 of the Complaint that relate to
   8   the other defendants, Experian does not have knowledge or information sufficient
   9   to form a belief as to the truth of those allegations and, on that basis, denies,
  10   generally and specifically, each and every remaining allegation of paragraph 108 of
  11   the Complaint.
  12           109. In response to paragraph 109 of the Complaint, Experian denies,
  13   generally and specifically, each and every allegation contained therein that relates
  14   to Experian. As to the allegations in paragraph 109 of the Complaint that relate to
  15   the other defendants, Experian does not have knowledge or information sufficient
  16   to form a belief as to the truth of those allegations and, on that basis, denies,
  17   generally and specifically, each and every remaining allegation of paragraph 109 of
  18   the Complaint.
  19           110. In response to paragraph 110 of the Complaint, Experian denies,
  20   generally and specifically, each and every allegation contained therein that relates
  21   to Experian. As to the allegations in paragraph 110 of the Complaint that relate to
  22   the other defendants, Experian does not have knowledge or information sufficient
  23   to form a belief as to the truth of those allegations and, on that basis, denies,
  24   generally and specifically, each and every remaining allegation of paragraph 110 of
  25   the Complaint.
  26           111. In response to paragraph 111 of the Complaint, Experian denies,
  27   generally and specifically, each and every allegation contained therein that relates
  28   to Experian. As to the allegations in paragraph 111 of the Complaint that relate to
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 19 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 20 of 74 Page ID #:154



   1   the other defendants, Experian does not have knowledge or information sufficient
   2   to form a belief as to the truth of those allegations and, on that basis, denies,
   3   generally and specifically, each and every remaining allegation of paragraph 111 of
   4   the Complaint.
   5           112. In response to paragraph 112 of the Complaint, Experian states that the
   6   allegations contained therein are legal conclusions not subject to admission or
   7   denial. To the extent a response is required, Experian is without knowledge or
   8   information sufficient to form a belief as to the truth of the allegations contained in
   9   paragraph 112 of the Complaint and, on that basis, denies, generally and
  10   specifically, each and every allegation contained therein.
  11           113. In response to paragraph 113 of the Complaint, Experian denies,
  12   generally and specifically, each and every allegation contained therein that relates
  13   to Experian. As to the allegations in paragraph 113 of the Complaint that relate to
  14   the other defendants, Experian does not have knowledge or information sufficient
  15   to form a belief as to the truth of those allegations and, on that basis, denies,
  16   generally and specifically, each and every remaining allegation of paragraph 113 of
  17   the Complaint.
  18           114. In response to paragraph 114 of the Complaint, Experian denies,
  19   generally and specifically, each and every allegation contained therein that relates
  20   to Experian. As to the allegations in paragraph 114 of the Complaint that relate to
  21   the other defendants, Experian does not have knowledge or information sufficient
  22   to form a belief as to the truth of those allegations and, on that basis, denies,
  23   generally and specifically, each and every remaining allegation of paragraph 114 of
  24   the Complaint.
  25           115. In response to paragraph 115 of the Complaint, Experian denies,
  26   generally and specifically, each and every allegation contained therein that relates
  27   to Experian. As to the allegations in paragraph 115 of the Complaint that relate to
  28   the other defendants, Experian does not have knowledge or information sufficient
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 20 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 21 of 74 Page ID #:155



   1   to form a belief as to the truth of those allegations and, on that basis, denies,
   2   generally and specifically, each and every remaining allegation of paragraph 115 of
   3   the Complaint.
   4           116. In response to paragraph 116 of the Complaint, Experian is without
   5   knowledge or information sufficient to form a belief as to the truth of the
   6   allegations contained therein and, on that basis, denies, generally and specifically,
   7   each and every allegation contained therein.
   8           117. In response to paragraph 117 of the Complaint, Experian is without
   9   knowledge or information sufficient to form a belief as to the truth of the
  10   allegations contained therein and, on that basis, denies, generally and specifically,
  11   each and every allegation contained therein.
  12           118. In response to paragraph 118 of the Complaint, Experian is without
  13   knowledge or information sufficient to form a belief as to the truth of the
  14   allegations contained therein and, on that basis, denies, generally and specifically,
  15   each and every allegation contained therein.
  16           119. In response to paragraph 119 of the Complaint, Experian is without
  17   knowledge or information sufficient to form a belief as to the truth of the
  18   allegations contained therein and, on that basis, denies, generally and specifically,
  19   each and every allegation contained therein.
  20           120. In response to paragraph 120 of the Complaint, Experian denies,
  21   generally and specifically, each and every allegation contained therein that relates
  22   to Experian. As to the allegations in paragraph 120 of the Complaint that relate to
  23   the other defendants, Experian does not have knowledge or information sufficient
  24   to form a belief as to the truth of those allegations and, on that basis, denies,
  25   generally and specifically, each and every remaining allegation of paragraph 120 of
  26   the Complaint.
  27           121. In response to paragraph 121 of the Complaint, Experian denies,
  28   generally and specifically, each and every allegation contained therein that relates
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 21 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 22 of 74 Page ID #:156



   1   to Experian. As to the allegations in paragraph 121 of the Complaint that relate to
   2   the other defendants, Experian does not have knowledge or information sufficient
   3   to form a belief as to the truth of those allegations and, on that basis, denies,
   4   generally and specifically, each and every remaining allegation of paragraph 121 of
   5   the Complaint.
   6           122. In response to paragraph 122 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           123. In response to paragraph 123 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14                       METRO 2: FLIGHT OF THE PARROTS
  15           124. In response to paragraph 124 of the Complaint, Experian denies,
  16   generally and specifically, each and every allegation contained therein that relates
  17   to Experian. As to the allegations in paragraph 124 of the Complaint that relate to
  18   the other defendants, Experian does not have knowledge or information sufficient
  19   to form a belief as to the truth of those allegations and, on that basis, denies,
  20   generally and specifically, each and every remaining allegation of paragraph 124 of
  21   the Complaint.
  22           125. In response to paragraph 125 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           126. In response to paragraph 126 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 22 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 23 of 74 Page ID #:157



   1   each and every allegation contained therein.
   2           127. In response to paragraph 127 of the Complaint, Experian states that the
   3   allegations contained therein are legal conclusions not subject to admission or
   4   denial. To the extent a response is required, Experian is without knowledge or
   5   information sufficient to form a belief as to the truth of the allegations contained in
   6   paragraph 127 of the Complaint and, on that basis, denies, generally and
   7   specifically, each and every allegation contained therein.
   8           128. In response to paragraph 128 of the Complaint, Experian is without
   9   knowledge or information sufficient to form a belief as to the truth of the
  10   allegations contained therein and, on that basis, denies, generally and specifically,
  11   each and every allegation contained therein.
  12           129. In response to paragraph 129 of the Complaint, Experian is without
  13   knowledge or information sufficient to form a belief as to the truth of the
  14   allegations contained therein and, on that basis, denies, generally and specifically,
  15   each and every allegation contained therein.
  16           130. In response to paragraph 130 of the Complaint, Experian is without
  17   knowledge or information sufficient to form a belief as to the truth of the
  18   allegations contained therein and, on that basis, denies, generally and specifically,
  19   each and every allegation contained therein.
  20           131. In response to paragraph 131 of the Complaint, Experian is without
  21   knowledge or information sufficient to form a belief as to the truth of the
  22   allegations contained therein and, on that basis, denies, generally and specifically,
  23   each and every allegation contained therein.
  24           132. In response to paragraph 132 of the Complaint, Experian is without
  25   knowledge or information sufficient to form a belief as to the truth of the
  26   allegations contained therein and, on that basis, denies, generally and specifically,
  27   each and every allegation contained therein.
  28           //
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 23 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 24 of 74 Page ID #:158



   1           133. In response to paragraph 133 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           134. In response to paragraph 134 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           135. In response to paragraph 135 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           136. In response to paragraph 136 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           137. In response to paragraph 137 of the Complaint, Experian denies,
  18   generally and specifically, each and every allegation contained therein that relates
  19   to Experian. As to the allegations in paragraph 137 of the Complaint that relate to
  20   the other defendants, Experian does not have knowledge or information sufficient
  21   to form a belief as to the truth of those allegations and, on that basis, denies,
  22   generally and specifically, each and every remaining allegation of paragraph 137 of
  23   the Complaint.
  24           138. In response to paragraph 138 of the Complaint, Experian denies,
  25   generally and specifically, each and every allegation contained therein that relates
  26   to Experian. As to the allegations in paragraph 138 of the Complaint that relate to
  27   the other defendants, Experian does not have knowledge or information sufficient
  28   to form a belief as to the truth of those allegations and, on that basis, denies,
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 24 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 25 of 74 Page ID #:159



   1   generally and specifically, each and every remaining allegation of paragraph 138 of
   2   the Complaint.
   3           139. In response to paragraph 139 of the Complaint, Experian is without
   4   knowledge or information sufficient to form a belief as to the truth of the
   5   allegations contained therein and, on that basis, denies, generally and specifically,
   6   each and every allegation contained therein.
   7           140. In response to paragraph 140 of the Complaint, Experian is without
   8   knowledge or information sufficient to form a belief as to the truth of the
   9   allegations contained therein and, on that basis, denies, generally and specifically,
  10   each and every allegation contained therein.
  11           141. In response to paragraph 141 of the Complaint, Experian states that the
  12   allegations contained therein are legal conclusions not subject to admission or
  13   denial. To the extent a response is required, Experian is without knowledge or
  14   information sufficient to form a belief as to the truth of the allegations contained in
  15   paragraph 141 of the Complaint and, on that basis, denies, generally and
  16   specifically, each and every allegation contained therein.
  17           142. In response to paragraph 142 of the Complaint, Experian denies,
  18   generally and specifically, each and every allegation contained therein that relates
  19   to Experian. As to the allegations in paragraph 142 of the Complaint that relate to
  20   the other defendants, Experian does not have knowledge or information sufficient
  21   to form a belief as to the truth of those allegations and, on that basis, denies,
  22   generally and specifically, each and every remaining allegation of paragraph 142 of
  23   the Complaint.
  24           143. In response to paragraph 143 of the Complaint, Experian denies,
  25   generally and specifically, each and every allegation contained therein that relates
  26   to Experian. As to the allegations in paragraph 143 of the Complaint that relate to
  27   the other defendants, Experian does not have knowledge or information sufficient
  28   to form a belief as to the truth of those allegations and, on that basis, denies,
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 25 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 26 of 74 Page ID #:160



   1   generally and specifically, each and every remaining allegation of paragraph 143 of
   2   the Complaint.
   3           144. In response to paragraph 144 of the Complaint, Experian is without
   4   knowledge or information sufficient to form a belief as to the truth of the
   5   allegations contained therein and, on that basis, denies, generally and specifically,
   6   each and every allegation contained therein.
   7           145. In response to paragraph 145 of the Complaint, Experian is without
   8   knowledge or information sufficient to form a belief as to the truth of the
   9   allegations contained therein and, on that basis, denies, generally and specifically,
  10   each and every allegation contained therein.
  11           146. In response to paragraph 146 of the Complaint, Experian is without
  12   knowledge or information sufficient to form a belief as to the truth of the
  13   allegations contained therein and, on that basis, denies, generally and specifically,
  14   each and every allegation contained therein.
  15           147. In response to paragraph 147 of the Complaint, Experian is without
  16   knowledge or information sufficient to form a belief as to the truth of the
  17   allegations contained therein and, on that basis, denies, generally and specifically,
  18   each and every allegation contained therein.
  19           148. In response to paragraph 148 of the Complaint, denies, generally and
  20   specifically, each and every allegation contained therein on the grounds that it does
  21   not understand the allegations as pled.
  22           149. In response to paragraph 149 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           150. In response to paragraph 150 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                 - 26 -          Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 27 of 74 Page ID #:161



   1   each and every allegation contained therein.
   2           151. In response to paragraph 151 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           152. In response to paragraph 152 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           153. In response to paragraph 153 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           154. In response to paragraph 154 of the Complaint, Experian is without
  15   knowledge or information sufficient to form a belief as to the truth of the
  16   allegations contained therein and, on that basis, denies, generally and specifically,
  17   each and every allegation contained therein.
  18           155. In response to paragraph 155 of the Complaint, Experian is without
  19   knowledge or information sufficient to form a belief as to the truth of the
  20   allegations contained therein and, on that basis, denies, generally and specifically,
  21   each and every allegation contained therein.
  22           156. In response to paragraph 156 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           157. In response to paragraph 157 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 27 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 28 of 74 Page ID #:162



   1   each and every allegation contained therein.
   2           158. In response to paragraph 158 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           159. In response to paragraph 159 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           160. In response to paragraph 160 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           161. In response to paragraph 161 of the Complaint, Experian is without
  15   knowledge or information sufficient to form a belief as to the truth of the
  16   allegations contained therein and, on that basis, denies, generally and specifically,
  17   each and every allegation contained therein.
  18           162. In response to paragraph 162 of the Complaint, Experian is without
  19   knowledge or information sufficient to form a belief as to the truth of the
  20   allegations contained therein and, on that basis, denies, generally and specifically,
  21   each and every allegation contained therein.
  22           163. In response to paragraph 163 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           164. In response to paragraph 164 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 28 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 29 of 74 Page ID #:163



   1   each and every allegation contained therein.
   2           165. In response to paragraph 165 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           166. In response to paragraph 166 of the Complaint, Experian states that the
   7   allegations contained therein are legal conclusions not subject to admission or
   8   denial. To the extent a response is required, Experian is without knowledge or
   9   information sufficient to form a belief as to the truth of the allegations contained in
  10   paragraph 166 of the Complaint and, on that basis, denies, generally and
  11   specifically, each and every allegation contained therein, including all subparts.
  12           167. In response to paragraph 167 of the Complaint, Experian is without
  13   knowledge or information sufficient to form a belief as to the truth of the
  14   allegations contained therein and, on that basis, denies, generally and specifically,
  15   each and every allegation contained therein.
  16           168. In response to paragraph 168 of the Complaint, Experian states that the
  17   allegations contained therein are legal conclusions not subject to admission or
  18   denial. To the extent a response is required, Experian is without knowledge or
  19   information sufficient to form a belief as to the truth of the allegations contained in
  20   paragraph 168 of the Complaint and, on that basis, denies, generally and
  21   specifically, each and every allegation contained therein.
  22           169. In response to paragraph 169 of the Complaint, Experian states that the
  23   allegations contained therein are legal conclusions not subject to admission or
  24   denial. To the extent a response is required, Experian is without knowledge or
  25   information sufficient to form a belief as to the truth of the allegations contained in
  26   paragraph 169 of the Complaint and, on that basis, denies, generally and
  27   specifically, each and every allegation contained therein.
  28           //
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 29 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 30 of 74 Page ID #:164



   1           170. In response to paragraph 170 of the Complaint, Experian denies,
   2   generally and specifically, each and every allegation contained therein.
   3           171. In response to paragraph 171 of the Complaint, Experian denies,
   4   generally and specifically, each and every allegation contained therein.
   5           172. In response to paragraph 172 of the Complaint, Experian denies,
   6   generally and specifically, each and every allegation contained therein.
   7           173. In response to paragraph 173 of the Complaint, Experian is without
   8   knowledge or information sufficient to form a belief as to the truth of the
   9   allegations contained therein and, on that basis, denies, generally and specifically,
  10   each and every allegation contained therein.
  11           174. In response to paragraph 174 of the Complaint, Experian denies,
  12   generally and specifically, each and every allegation contained therein
  13           175. In response to paragraph 175 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           176. In response to paragraph 176 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           177. In response to paragraph 177 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           178. In response to paragraph 178 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 30 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 31 of 74 Page ID #:165



   1           179. In response to paragraph 179 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           180. In response to paragraph 180 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           181. In response to paragraph 181 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           182. In response to paragraph 182 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           183. In response to paragraph 183 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           184. In response to paragraph 184 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           185. In response to paragraph 185 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 31 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 32 of 74 Page ID #:166



   1           186. In response to paragraph 186 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           187. In response to paragraph 187 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           188. In response to paragraph 188 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           189. In response to paragraph 189 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           190. In response to paragraph 190 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           191. In response to paragraph 191 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           192. In response to paragraph 192 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 32 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 33 of 74 Page ID #:167



   1           193. In response to paragraph 193 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           194. In response to paragraph 194 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           195. In response to paragraph 195 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           196. In response to paragraph 196 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           197. In response to paragraph 197 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           198. In response to paragraph 198 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           199. In response to paragraph 199 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 33 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 34 of 74 Page ID #:168



   1           200. In response to paragraph 200 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           201. In response to paragraph 201 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           202. In response to paragraph 202 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           203. In response to paragraph 203 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           204. In response to paragraph 204 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           205. In response to paragraph 205 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           206. In response to paragraph 206 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 34 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 35 of 74 Page ID #:169



   1           207. In response to paragraph 207 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           208. In response to paragraph 208 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           209. In response to paragraph 209 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           210. In response to paragraph 210 of the Complaint, Experian denies,
  14   generally and specifically, each and every allegation contained therein.
  15           211. In response to paragraph 211 of the Complaint, Experian is without
  16   knowledge or information sufficient to form a belief as to the truth of the
  17   allegations contained therein and, on that basis, denies, generally and specifically,
  18   each and every allegation contained therein.
  19           212. In response to paragraph 212 of the Complaint, Experian is without
  20   knowledge or information sufficient to form a belief as to the truth of the
  21   allegations contained therein and, on that basis, denies, generally and specifically,
  22   each and every allegation contained therein.
  23           213. In response to paragraph 213 of the Complaint, Experian is without
  24   knowledge or information sufficient to form a belief as to the truth of the
  25   allegations contained therein and, on that basis, denies, generally and specifically,
  26   each and every allegation contained therein.
  27           214. In response to paragraph 214 of the Complaint, Experian is without
  28   knowledge or information sufficient to form a belief as to the truth of the
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 35 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 36 of 74 Page ID #:170



   1   allegations contained therein and, on that basis, denies, generally and specifically,
   2   each and every allegation contained therein.
   3           215. In response to paragraph 215 of the Complaint, Experian is without
   4   knowledge or information sufficient to form a belief as to the truth of the
   5   allegations contained therein and, on that basis, denies, generally and specifically,
   6   each and every allegation contained therein.
   7           216. In response to paragraph 216 of the Complaint, Experian is without
   8   knowledge or information sufficient to form a belief as to the truth of the
   9   allegations contained therein and, on that basis, denies, generally and specifically,
  10   each and every allegation contained therein.
  11           217. In response to paragraph 217 of the Complaint, Experian is without
  12   knowledge or information sufficient to form a belief as to the truth of the
  13   allegations contained therein and, on that basis, denies, generally and specifically,
  14   each and every allegation contained therein.
  15           218. In response to paragraph 218 of the Complaint, Experian is without
  16   knowledge or information sufficient to form a belief as to the truth of the
  17   allegations contained therein and, on that basis, denies, generally and specifically,
  18   each and every allegation contained therein.
  19           219. In response to paragraph 219 of the Complaint, Experian is without
  20   knowledge or information sufficient to form a belief as to the truth of the
  21   allegations contained therein and, on that basis, denies, generally and specifically,
  22   each and every allegation contained therein.
  23           220. In response to paragraph 220 of the Complaint, Experian is without
  24   knowledge or information sufficient to form a belief as to the truth of the
  25   allegations contained therein and, on that basis, denies, generally and specifically,
  26   each and every allegation contained therein.
  27           221. In response to paragraph 221 of the Complaint, Experian is without
  28   knowledge or information sufficient to form a belief as to the truth of the
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 36 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 37 of 74 Page ID #:171



   1   allegations contained therein and, on that basis, denies, generally and specifically,
   2   each and every allegation contained therein.
   3           222. In response to paragraph 222 of the Complaint, Experian is without
   4   knowledge or information sufficient to form a belief as to the truth of the
   5   allegations contained therein and, on that basis, denies, generally and specifically,
   6   each and every allegation contained therein.
   7           223. In response to paragraph 223 of the Complaint, Experian is without
   8   knowledge or information sufficient to form a belief as to the truth of the
   9   allegations contained therein and, on that basis, denies, generally and specifically,
  10   each and every allegation contained therein.
  11           224. In response to paragraph 224 of the Complaint, Experian is without
  12   knowledge or information sufficient to form a belief as to the truth of the
  13   allegations contained therein and, on that basis, denies, generally and specifically,
  14   each and every allegation contained therein.
  15           225. In response to paragraph 225 of the Complaint, Experian is without
  16   knowledge or information sufficient to form a belief as to the truth of the
  17   allegations contained therein and, on that basis, denies, generally and specifically,
  18   each and every allegation contained therein.
  19           226. In response to paragraph 226 of the Complaint, Experian is without
  20   knowledge or information sufficient to form a belief as to the truth of the
  21   allegations contained therein and, on that basis, denies, generally and specifically,
  22   each and every allegation contained therein.
  23           227. In response to paragraph 227 of the Complaint, Experian is without
  24   knowledge or information sufficient to form a belief as to the truth of the
  25   allegations contained therein and, on that basis, denies, generally and specifically,
  26   each and every allegation contained therein.
  27           228. In response to paragraph 228 of the Complaint, Experian is without
  28   knowledge or information sufficient to form a belief as to the truth of the
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 37 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 38 of 74 Page ID #:172



   1   allegations contained therein and, on that basis, denies, generally and specifically,
   2   each and every allegation contained therein.
   3           229. In response to paragraph 229 of the Complaint, Experian is without
   4   knowledge or information sufficient to form a belief as to the truth of the
   5   allegations contained therein and, on that basis, denies, generally and specifically,
   6   each and every allegation contained therein.
   7           230. In response to paragraph 230 of the Complaint, Experian is without
   8   knowledge or information sufficient to form a belief as to the truth of the
   9   allegations contained therein and, on that basis, denies, generally and specifically,
  10   each and every allegation contained therein.
  11           231. In response to paragraph 231 of the Complaint, Experian is without
  12   knowledge or information sufficient to form a belief as to the truth of the
  13   allegations contained therein and, on that basis, denies, generally and specifically,
  14   each and every allegation contained therein.
  15           232. In response to paragraph 232 of the Complaint, Experian is without
  16   knowledge or information sufficient to form a belief as to the truth of the
  17   allegations contained therein and, on that basis, denies, generally and specifically,
  18   each and every allegation contained therein.
  19           233. In response to paragraph 233 of the Complaint, Experian is without
  20   knowledge or information sufficient to form a belief as to the truth of the
  21   allegations contained therein and, on that basis, denies, generally and specifically,
  22   each and every allegation contained therein.
  23           234. In response to paragraph 234 of the Complaint, Experian is without
  24   knowledge or information sufficient to form a belief as to the truth of the
  25   allegations contained therein and, on that basis, denies, generally and specifically,
  26   each and every allegation contained therein.
  27           235. In response to paragraph 235 of the Complaint, Experian is without
  28   knowledge or information sufficient to form a belief as to the truth of the
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 38 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 39 of 74 Page ID #:173



   1   allegations contained therein and, on that basis, denies, generally and specifically,
   2   each and every allegation contained therein.
   3           236. In response to paragraph 236 of the Complaint, Experian is without
   4   knowledge or information sufficient to form a belief as to the truth of the
   5   allegations contained therein and, on that basis, denies, generally and specifically,
   6   each and every allegation contained therein.
   7           237. In response to paragraph 237 of the Complaint, Experian is without
   8   knowledge or information sufficient to form a belief as to the truth of the
   9   allegations contained therein and, on that basis, denies, generally and specifically,
  10   each and every allegation contained therein.
  11           238. In response to paragraph 238 of the Complaint, Experian is without
  12   knowledge or information sufficient to form a belief as to the truth of the
  13   allegations contained therein and, on that basis, denies, generally and specifically,
  14   each and every allegation contained therein.
  15           239. In response to paragraph 239 of the Complaint, Experian is without
  16   knowledge or information sufficient to form a belief as to the truth of the
  17   allegations contained therein and, on that basis, denies, generally and specifically,
  18   each and every allegation contained therein.
  19           240. In response to paragraph 240 of the Complaint, Experian is without
  20   knowledge or information sufficient to form a belief as to the truth of the
  21   allegations contained therein and, on that basis, denies, generally and specifically,
  22   each and every allegation contained therein.
  23           241. In response to paragraph 241 of the Complaint, Experian is without
  24   knowledge or information sufficient to form a belief as to the truth of the
  25   allegations contained therein and, on that basis, denies, generally and specifically,
  26   each and every allegation contained therein.
  27           242. In response to paragraph 242 of the Complaint, Experian denies,
  28   generally and specifically, each and every allegation contained therein that relates
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 39 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 40 of 74 Page ID #:174



   1   to Experian. As to the allegations in paragraph 242 of the Complaint that relate to
   2   the other defendants, Experian does not have knowledge or information sufficient
   3   to form a belief as to the truth of those allegations and, on that basis, denies,
   4   generally and specifically, each and every remaining allegation of paragraph 242 of
   5   the Complaint.
   6           243. In response to paragraph 243 of the Complaint, Experian denies,
   7   generally and specifically, each and every allegation contained therein that relates
   8   to Experian. As to the allegations in paragraph 243 of the Complaint that relate to
   9   the other defendants, Experian does not have knowledge or information sufficient
  10   to form a belief as to the truth of those allegations and, on that basis, denies,
  11   generally and specifically, each and every remaining allegation of paragraph 243 of
  12   the Complaint.
  13           244. In response to paragraph 244 of the Complaint, Experian denies,
  14   generally and specifically, each and every allegation contained therein that relates
  15   to Experian. As to the allegations in paragraph 244 of the Complaint that relate to
  16   the other defendants, Experian does not have knowledge or information sufficient
  17   to form a belief as to the truth of those allegations and, on that basis, denies,
  18   generally and specifically, each and every remaining allegation of paragraph 244 of
  19   the Complaint.
  20           245. In response to paragraph 245 of the Complaint, Experian is without
  21   knowledge or information sufficient to form a belief as to the truth of the
  22   allegations contained therein and, on that basis, denies, generally and specifically,
  23   each and every allegation contained therein.
  24           246. In response to paragraph 246 of the Complaint, Experian is without
  25   knowledge or information sufficient to form a belief as to the truth of the
  26   allegations contained therein and, on that basis, denies, generally and specifically,
  27   each and every allegation contained therein.
  28           //
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 40 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 41 of 74 Page ID #:175



   1           247. In response to paragraph 247 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           248. In response to paragraph 248 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           249. In response to paragraph 249 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           250. In response to paragraph 250 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           251. In response to paragraph 251 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           252. In response to paragraph 252 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           253. In response to paragraph 253 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 41 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 42 of 74 Page ID #:176



   1           254. In response to paragraph 254 of the Complaint, Experian states that the
   2   allegations contained therein are legal conclusions not subject to admission or
   3   denial. To the extent a response is required, Experian is without knowledge or
   4   information sufficient to form a belief as to the truth of the allegations contained in
   5   paragraph 254 of the Complaint and, on that basis, denies, generally and
   6   specifically, each and every allegation contained therein.
   7           255. In response to paragraph 255 of the Complaint, Experian states that the
   8   allegations contained therein are legal conclusions not subject to admission or
   9   denial. To the extent a response is required, Experian is without knowledge or
  10   information sufficient to form a belief as to the truth of the allegations contained in
  11   paragraph 255 of the Complaint and, on that basis, denies, generally and
  12   specifically, each and every allegation contained therein.
  13           256. In response to paragraph 256 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           257. In response to paragraph 257 of the Complaint, Experian states that the
  18   allegations contained therein are legal conclusions not subject to admission or
  19   denial. To the extent a response is required, Experian is without knowledge or
  20   information sufficient to form a belief as to the truth of the allegations contained in
  21   paragraph 257 of the Complaint and, on that basis, denies, generally and
  22   specifically, each and every allegation contained therein.
  23                                ARTICLE III STANDING
  24           258. In response to paragraph 258 of the Complaint, Experian repeats,
  25   realleges, and incorporates by reference paragraphs 1 through 257 above as if fully
  26   set forth herein.
  27           259. In response to paragraph 259 of the Complaint, Experian states that the
  28   allegations contained therein are legal conclusions not subject to admission or
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 42 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 43 of 74 Page ID #:177



   1   denial. To the extent a response is required, Experian is without knowledge or
   2   information sufficient to form a belief as to the truth of the allegations contained in
   3   paragraph 259 of the Complaint and, on that basis, denies, generally and
   4   specifically, each and every allegation contained therein.
   5           260. In response to paragraph 260 of the Complaint, Experian states that the
   6   allegations contained therein are legal conclusions not subject to admission or
   7   denial. To the extent a response is required, Experian is without knowledge or
   8   information sufficient to form a belief as to the truth of the allegations contained in
   9   paragraph 260 of the Complaint and, on that basis, denies, generally and
  10   specifically, each and every allegation contained therein.
  11           261. In response to paragraph 261 of the Complaint, Experian denies,
  12   generally and specifically, each and every allegation contained therein that relates
  13   to Experian. As to the allegations in paragraph 261 of the Complaint that relate to
  14   the other defendants, Experian does not have knowledge or information sufficient
  15   to form a belief as to the truth of those allegations and, on that basis, denies,
  16   generally and specifically, each and every remaining allegation of paragraph 261 of
  17   the Complaint.
  18           262. In response to paragraph 262 of the Complaint, Experian denies,
  19   generally and specifically, each and every allegation contained therein that relates
  20   to Experian. As to the allegations in paragraph 262 of the Complaint that relate to
  21   the other defendants, Experian does not have knowledge or information sufficient
  22   to form a belief as to the truth of those allegations and, on that basis, denies,
  23   generally and specifically, each and every remaining allegation of paragraph 262 of
  24   the Complaint.
  25           263. In response to paragraph 263 of the Complaint, Experian denies,
  26   generally and specifically, each and every allegation contained therein that relates
  27   to Experian. As to the allegations in paragraph 263 of the Complaint that relate to
  28   the other defendants, Experian does not have knowledge or information sufficient
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 43 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 44 of 74 Page ID #:178



   1   to form a belief as to the truth of those allegations and, on that basis, denies,
   2   generally and specifically, each and every remaining allegation of paragraph 263 of
   3   the Complaint.
   4           264. In response to paragraph 264 of the Complaint, Experian denies,
   5   generally and specifically, each and every allegation contained therein that relates
   6   to Experian. As to the allegations in paragraph 264 of the Complaint that relate to
   7   the other defendants, Experian does not have knowledge or information sufficient
   8   to form a belief as to the truth of those allegations and, on that basis, denies,
   9   generally and specifically, each and every remaining allegation of paragraph 264 of
  10   the Complaint.
  11           265. In response to paragraph 265 of the Complaint, Experian states that the
  12   allegations contained therein are legal conclusions not subject to admission or
  13   denial. To the extent a response is required, Experian is without knowledge or
  14   information sufficient to form a belief as to the truth of the allegations contained in
  15   paragraph 265 of the Complaint and, on that basis, denies, generally and
  16   specifically, each and every allegation contained therein.
  17           266. In response to paragraph 266 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           267. In response to paragraph 267 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           268. In response to paragraph 268 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 44 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 45 of 74 Page ID #:179



   1           269. In response to paragraph 269 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           270. In response to paragraph 270 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           271. In response to paragraph 271 of the Complaint, Experian states that the
  10   allegations contained therein are legal conclusions not subject to admission or
  11   denial. To the extent a response is required, Experian is without knowledge or
  12   information sufficient to form a belief as to the truth of the allegations contained in
  13   paragraph 271 of the Complaint and, on that basis, denies, generally and
  14   specifically, each and every allegation contained therein.
  15           272. In response to paragraph 272 of the Complaint, Experian states that the
  16   allegations contained therein are legal conclusions not subject to admission or
  17   denial. To the extent a response is required, Experian is without knowledge or
  18   information sufficient to form a belief as to the truth of the allegations contained in
  19   paragraph 272 of the Complaint and, on that basis, denies, generally and
  20   specifically, each and every allegation contained therein.
  21           273. In response to paragraph 273 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           274. In response to paragraph 274 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 45 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 46 of 74 Page ID #:180



   1           275. In response to paragraph 275 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           276. In response to paragraph 276 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           277. In response to paragraph 277 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           278. In response to paragraph 278 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           279. In response to paragraph 279 of the Complaint, Experian denies,
  18   generally and specifically, each and every allegation contained therein that relates
  19   to Experian. As to the allegations in paragraph 279 of the Complaint that relate to
  20   the other defendants, Experian does not have knowledge or information sufficient
  21   to form a belief as to the truth of those allegations and, on that basis, denies,
  22   generally and specifically, each and every remaining allegation of paragraph 279 of
  23   the Complaint.
  24           280. In response to paragraph 280 of the Complaint, Experian denies,
  25   generally and specifically, each and every allegation contained therein that relates
  26   to Experian. As to the allegations in paragraph 280 of the Complaint that relate to
  27   the other defendants, Experian does not have knowledge or information sufficient
  28   to form a belief as to the truth of those allegations and, on that basis, denies,
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 46 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 47 of 74 Page ID #:181



   1   generally and specifically, each and every remaining allegation of paragraph 280 of
   2   the Complaint.
   3           281. In response to paragraph 281 of the Complaint, Experian is without
   4   knowledge or information sufficient to form a belief as to the truth of the
   5   allegations contained therein and, on that basis, denies, generally and specifically,
   6   each and every allegation contained therein.
   7           282. In response to paragraph 282 of the Complaint, Experian is without
   8   knowledge or information sufficient to form a belief as to the truth of the
   9   allegations contained therein and, on that basis, denies, generally and specifically,
  10   each and every allegation contained therein.
  11           283. In response to paragraph 283 of the Complaint, Experian denies,
  12   generally and specifically, each and every allegation contained therein that relates
  13   to Experian. As to the allegations in paragraph 283 of the Complaint that relate to
  14   the other defendants, Experian does not have knowledge or information sufficient
  15   to form a belief as to the truth of those allegations and, on that basis, denies,
  16   generally and specifically, each and every remaining allegation of paragraph 283 of
  17   the Complaint.
  18           284. In response to paragraph 284 of the Complaint, Experian states that the
  19   allegations contained therein are legal conclusions not subject to admission or
  20   denial. To the extent a response is required, Experian is without knowledge or
  21   information sufficient to form a belief as to the truth of the allegations contained in
  22   paragraph 284 of the Complaint and, on that basis, denies, generally and
  23   specifically, each and every allegation contained therein.
  24           285. In response to paragraph 285 of the Complaint, Experian states that the
  25   allegations contained therein are legal conclusions not subject to admission or
  26   denial. To the extent a response is required, Experian is without knowledge or
  27   information sufficient to form a belief as to the truth of the allegations contained in
  28   paragraph 285 of the Complaint and, on that basis, denies, generally and
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 47 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 48 of 74 Page ID #:182



   1   specifically, each and every allegation contained therein.
   2           286. In response to paragraph 286 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           287. In response to paragraph 287 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           288. In response to paragraph 288 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           289. In response to paragraph 289 of the Complaint, Experian states that the
  15   allegations contained therein are legal conclusions not subject to admission or
  16   denial. To the extent a response is required, Experian is without knowledge or
  17   information sufficient to form a belief as to the truth of the allegations contained in
  18   paragraph 289 of the Complaint and, on that basis, denies, generally and
  19   specifically, each and every allegation contained therein.
  20           290. In response to paragraph 290 of the Complaint, Experian states that the
  21   allegations contained therein are legal conclusions not subject to admission or
  22   denial. To the extent a response is required, Experian is without knowledge or
  23   information sufficient to form a belief as to the truth of the allegations contained in
  24   paragraph 290 of the Complaint and, on that basis, denies, generally and
  25   specifically, each and every allegation contained therein.
  26           291. In response to paragraph 291 of the Complaint, Experian denies,
  27   generally and specifically, each and every allegation contained therein that relates
  28   to Experian. As to the allegations in paragraph 291 of the Complaint that relate to
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 48 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 49 of 74 Page ID #:183



   1   the other defendants, Experian does not have knowledge or information sufficient
   2   to form a belief as to the truth of those allegations and, on that basis, denies,
   3   generally and specifically, each and every remaining allegation of paragraph 291 of
   4   the Complaint.
   5           292. In response to paragraph 292 of the Complaint, Experian denies,
   6   generally and specifically, each and every allegation contained therein that relates
   7   to Experian. As to the allegations in paragraph 292 of the Complaint that relate to
   8   the other defendants, Experian does not have knowledge or information sufficient
   9   to form a belief as to the truth of those allegations and, on that basis, denies,
  10   generally and specifically, each and every remaining allegation of paragraph 292 of
  11   the Complaint.
  12                                  CAUSES OF ACTION
  13                COUNT I – VIOLATION OF THE FCRA 15 U.S.C. § 1681b
  14                                    Against EXPERIAN
  15           293. In response to paragraph 293 of the Complaint, Experian repeats,
  16   realleges, and incorporates by reference paragraphs 1 through 292 above as if fully
  17   set forth herein.
  18           294. In response to paragraph 294 of the Complaint, Experian denies,
  19   generally and specifically, each and every allegation contained therein.
  20           295. In response to paragraph 295 of the Complaint, Experian denies,
  21   generally and specifically, each and every allegation contained therein.
  22           296. In response to paragraph 296 of the Complaint, Experian denies,
  23   generally and specifically, each and every allegation contained therein.
  24           297. In response to paragraph 297 of the Complaint, Experian denies,
  25   generally and specifically, each and every allegation contained therein.
  26           //
  27           //
  28           //
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 49 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 50 of 74 Page ID #:184



   1                COUNT II – VIOLATION OF THE FCRA 15 U.S.C. § 1681b
   2                                  Against EXPERIAN
   3           298. In response to paragraph 298 of the Complaint, Experian repeats,
   4   realleges, and incorporates by reference paragraphs 1 through 297 above as if fully
   5   set forth herein.
   6           299. In response to paragraph 299 of the Complaint, Experian denies,
   7   generally and specifically, each and every allegation contained therein.
   8           300. In response to paragraph 300 of the Complaint, Experian denies,
   9   generally and specifically, each and every allegation contained therein.
  10           301. In response to paragraph 301 of the Complaint, Experian denies,
  11   generally and specifically, each and every allegation contained therein.
  12           302. In response to paragraph 302 of the Complaint, Experian denies,
  13   generally and specifically, each and every allegation contained therein.
  14                COUNT III – VIOLATION OF THE FCRA 15 U.S.C. § 1681b
  15                                  Against EXPERIAN
  16           303. In response to paragraph 303 of the Complaint, Experian repeats,
  17   realleges, and incorporates by reference paragraphs 1 through 302 above as if fully
  18   set forth herein.
  19           304. In response to paragraph 304 of the Complaint, Experian denies,
  20   generally and specifically, each and every allegation contained therein.
  21           305. In response to paragraph 305 of the Complaint, Experian denies,
  22   generally and specifically, each and every allegation contained therein.
  23           306. In response to paragraph 306 of the Complaint, Experian denies,
  24   generally and specifically, each and every allegation contained therein.
  25           307. In response to paragraph 307 of the Complaint, Experian denies,
  26   generally and specifically, each and every allegation contained therein.
  27           //
  28           //
                                                          EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                              - 50 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 51 of 74 Page ID #:185



   1               COUNT IV – VIOLATION OF THE FCRA 15 U.S.C. § 1681i
   2          Requirements Relating to Reinsertion of Previously Deleted Material
   3                Against Defendants TRANSUNION, EQUIFAX EXPERIAN
   4           308. In response to paragraph 308 of the Complaint, Experian repeats,
   5   realleges, and incorporates by reference paragraphs 1 through 307 above as if fully
   6   set forth herein.
   7           309. In response to paragraph 309 of the Complaint, Experian is without
   8   knowledge or information sufficient to form a belief as to the truth of the
   9   allegations contained therein and, on that basis, denies, generally and specifically,
  10   each and every allegation contained therein.
  11           310. In response to paragraph 310 of the Complaint, Experian is without
  12   knowledge or information sufficient to form a belief as to the truth of the
  13   allegations contained therein and, on that basis, denies, generally and specifically,
  14   each and every allegation contained therein.
  15           311. In response to paragraph 311 of the Complaint, Experian denies,
  16   generally and specifically, each and every allegation contained therein.
  17           312. In response to paragraph 312 of the Complaint, Experian states that the
  18   allegations contained therein are legal conclusions not subject to admission or
  19   denial. To the extent a response is required, Experian is without knowledge or
  20   information sufficient to form a belief as to the truth of the allegations contained in
  21   paragraph 312 of the Complaint and, on that basis, denies, generally and
  22   specifically, each and every allegation contained therein.
  23           313. In response to paragraph 313 of the Complaint, Experian denies,
  24   generally and specifically, each and every allegation contained therein that relates
  25   to Experian. As to the allegations in paragraph 313 of the Complaint that relate to
  26   the other defendants, Experian does not have knowledge or information sufficient
  27   to form a belief as to the truth of those allegations and, on that basis, denies,
  28   generally and specifically, each and every remaining allegation of paragraph 313 of
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 51 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 52 of 74 Page ID #:186



   1   the Complaint.
   2           314. In response to paragraph 314 of the Complaint, Experian denies,
   3   generally and specifically, each and every allegation contained therein that relates
   4   to Experian. As to the allegations in paragraph 314 of the Complaint that relate to
   5   the other defendants, Experian does not have knowledge or information sufficient
   6   to form a belief as to the truth of those allegations and, on that basis, denies,
   7   generally and specifically, each and every remaining allegation of paragraph 314 of
   8   the Complaint.
   9           315. In response to paragraph 315 of the Complaint, Experian denies,
  10   generally and specifically, each and every allegation contained therein that relates
  11   to Experian. As to the allegations in paragraph 315 of the Complaint that relate to
  12   the other defendants, Experian does not have knowledge or information sufficient
  13   to form a belief as to the truth of those allegations and, on that basis, denies,
  14   generally and specifically, each and every remaining allegation of paragraph 315 of
  15   the Complaint.
  16           316. In response to paragraph 316 of the Complaint, Experian denies,
  17   generally and specifically, each and every allegation contained therein that relates
  18   to Experian. As to the allegations in paragraph 316 of the Complaint that relate to
  19   the other defendants, Experian does not have knowledge or information sufficient
  20   to form a belief as to the truth of those allegations and, on that basis, denies,
  21   generally and specifically, each and every remaining allegation of paragraph 316 of
  22   the Complaint.
  23                      COUNT V – VIOLATIONS OF THE FCRA § 1681i(a)
  24                                    Against EQUIFAX
  25           317. In response to paragraph 317 of the Complaint, Experian repeats,
  26   realleges, and incorporates by reference paragraphs 1 through 316 above as if fully
  27   set forth herein.
  28           318. In response to paragraph 318 of the Complaint, Experian is without
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 52 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 53 of 74 Page ID #:187



   1   knowledge or information sufficient to form a belief as to the truth of the
   2   allegations contained therein and, on that basis, denies, generally and specifically,
   3   each and every allegation contained therein.
   4           319. In response to paragraph 319 of the Complaint, Experian is without
   5   knowledge or information sufficient to form a belief as to the truth of the
   6   allegations contained therein and, on that basis, denies, generally and specifically,
   7   each and every allegation contained therein.
   8           320. In response to paragraph 320 of the Complaint, Experian is without
   9   knowledge or information sufficient to form a belief as to the truth of the
  10   allegations contained therein and, on that basis, denies, generally and specifically,
  11   each and every allegation contained therein.
  12           321. In response to paragraph 321 of the Complaint, Experian is without
  13   knowledge or information sufficient to form a belief as to the truth of the
  14   allegations contained therein and, on that basis, denies, generally and specifically,
  15   each and every allegation contained therein.
  16           322. In response to paragraph 322 of the Complaint, Experian is without
  17   knowledge or information sufficient to form a belief as to the truth of the
  18   allegations contained therein and, on that basis, denies, generally and specifically,
  19   each and every allegation contained therein.
  20           323. In response to paragraph 323 of the Complaint, Experian is without
  21   knowledge or information sufficient to form a belief as to the truth of the
  22   allegations contained therein and, on that basis, denies, generally and specifically,
  23   each and every allegation contained therein.
  24           324. In response to paragraph 324 of the Complaint, Experian denies,
  25   generally and specifically, each and every allegation contained therein that relates
  26   to Experian. As to the allegations in paragraph 324 of the Complaint that relate to
  27   the other defendants, Experian does not have knowledge or information sufficient
  28   to form a belief as to the truth of those allegations and, on that basis, denies,
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 53 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 54 of 74 Page ID #:188



   1   generally and specifically, each and every remaining allegation of paragraph 324 of
   2   the Complaint.
   3                      COUNT VI – VIOLATIONS OF THE FCRA § 1681i(a)
   4                                    Against EQUIFAX
   5           325. In response to paragraph 325 of the Complaint, Experian repeats,
   6   realleges, and incorporates by reference paragraphs 1 through 324 above as if fully
   7   set forth herein.
   8           326. In response to paragraph 326 of the Complaint, Experian is without
   9   knowledge or information sufficient to form a belief as to the truth of the
  10   allegations contained therein and, on that basis, denies, generally and specifically,
  11   each and every allegation contained therein.
  12           327. In response to paragraph 327 of the Complaint, Experian is without
  13   knowledge or information sufficient to form a belief as to the truth of the
  14   allegations contained therein and, on that basis, denies, generally and specifically,
  15   each and every allegation contained therein.
  16           328. In response to paragraph 328 of the Complaint, Experian is without
  17   knowledge or information sufficient to form a belief as to the truth of the
  18   allegations contained therein and, on that basis, denies, generally and specifically,
  19   each and every allegation contained therein.
  20           329. In response to paragraph 329 of the Complaint, Experian is without
  21   knowledge or information sufficient to form a belief as to the truth of the
  22   allegations contained therein and, on that basis, denies, generally and specifically,
  23   each and every allegation contained therein.
  24           330. In response to paragraph 330 of the Complaint, Experian is without
  25   knowledge or information sufficient to form a belief as to the truth of the
  26   allegations contained therein and, on that basis, denies, generally and specifically,
  27   each and every allegation contained therein.
  28           //
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 54 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 55 of 74 Page ID #:189



   1           331. In response to paragraph 331 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           332. In response to paragraph 332 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           333. In response to paragraph 333 of the Complaint, Experian denies,
  10   generally and specifically, each and every allegation contained therein that relates
  11   to Experian. As to the allegations in paragraph 333 of the Complaint that relate to
  12   the other defendants, Experian does not have knowledge or information sufficient
  13   to form a belief as to the truth of those allegations and, on that basis, denies,
  14   generally and specifically, each and every remaining allegation of paragraph 333 of
  15   the Complaint.
  16                      COUNT VII – VIOLATIONS OF THE FCRA § 1681i(a)
  17                                    Against EQUIFAX
  18           334. In response to paragraph 334 of the Complaint, Experian repeats,
  19   realleges, and incorporates by reference paragraphs 1 through 333 above as if fully
  20   set forth herein.
  21           335. In response to paragraph 335 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           336. In response to paragraph 336 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 55 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 56 of 74 Page ID #:190



   1           337. In response to paragraph 337 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           338. In response to paragraph 338 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           339. In response to paragraph 339 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           340. In response to paragraph 340 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           341. In response to paragraph 341 of the Complaint, Experian denies,
  18   generally and specifically, each and every allegation contained therein that relates
  19   to Experian. As to the allegations in paragraph 341 of the Complaint that relate to
  20   the other defendants, Experian does not have knowledge or information sufficient
  21   to form a belief as to the truth of those allegations and, on that basis, denies,
  22   generally and specifically, each and every remaining allegation of paragraph 341 of
  23   the Complaint.
  24                  COUNT VIII – VIOLATIONS OF THE FCRA, § 1681i(a)
  25                                    Against EXPERIAN
  26           342. In response to paragraph 342 of the Complaint, Experian repeats,
  27   realleges, and incorporates by reference paragraphs 1 through 341 above as if fully
  28   set forth herein.
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 56 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 57 of 74 Page ID #:191



   1           343. In response to paragraph 343 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           344. In response to paragraph 344 of the Complaint, Experian denies,
   6   generally and specifically, each and every allegation contained therein.
   7           345. In response to paragraph 345 of the Complaint, Experian denies,
   8   generally and specifically, each and every allegation contained therein.
   9           346. In response to paragraph 346 of the Complaint, Experian denies,
  10   generally and specifically, each and every allegation contained therein.
  11           347. In response to paragraph 347 of the Complaint, Experian denies,
  12   generally and specifically, each and every allegation contained therein.
  13           348. In response to paragraph 348 of the Complaint, Experian denies,
  14   generally and specifically, each and every allegation contained therein.
  15           349. In response to paragraph 349 of the Complaint, Experian denies,
  16   generally and specifically, each and every allegation contained therein.
  17                      COUNT IX – VIOLATIONS OF THE FCRA § 1681i(a)
  18                                   Against EXPERIAN
  19           350. In response to paragraph 350 of the Complaint, Experian repeats,
  20   realleges, and incorporates by reference paragraphs 1 through 349 above as if fully
  21   set forth herein.
  22           351. In response to paragraph 351 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           352. In response to paragraph 352 of the Complaint, Experian denies,
  27   generally and specifically, each and every allegation contained therein.
  28           //
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 57 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 58 of 74 Page ID #:192



   1           353. In response to paragraph 353 of the Complaint, Experian denies,
   2   generally and specifically, each and every allegation contained therein.
   3           354. In response to paragraph 354 of the Complaint, Experian denies,
   4   generally and specifically, each and every allegation contained therein.
   5           355. In response to paragraph 355 of the Complaint, Experian denies,
   6   generally and specifically, each and every allegation contained therein.
   7           356. In response to paragraph 356 of the Complaint, Experian denies,
   8   generally and specifically, each and every allegation contained therein.
   9           357. In response to paragraph 357 of the Complaint, Experian denies,
  10   generally and specifically, each and every allegation contained therein.
  11                      COUNT X – VIOLATIONS OF THE FCRA § 1681i(a)
  12                                   Against EXPERIAN
  13           358. In response to paragraph 358 of the Complaint, Experian repeats,
  14   realleges, and incorporates by reference paragraphs 1 through 357 above as if fully
  15   set forth herein.
  16           359. In response to paragraph 359 of the Complaint, Experian is without
  17   knowledge or information sufficient to form a belief as to the truth of the
  18   allegations contained therein and, on that basis, denies, generally and specifically,
  19   each and every allegation contained therein.
  20           360. In response to paragraph 360 of the Complaint, Experian denies,
  21   generally and specifically, each and every allegation contained therein.
  22           361. In response to paragraph 361 of the Complaint, Experian denies,
  23   generally and specifically, each and every allegation contained therein.
  24           362. In response to paragraph 362 of the Complaint, Experian denies,
  25   generally and specifically, each and every allegation contained therein.
  26           363. In response to paragraph 363 of the Complaint, Experian denies,
  27   generally and specifically, each and every allegation contained therein.
  28           //
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 58 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 59 of 74 Page ID #:193



   1           364. In response to paragraph 364 of the Complaint, Experian denies,
   2   generally and specifically, each and every allegation contained therein.
   3           365. In response to paragraph 365 of the Complaint, Experian denies,
   4   generally and specifically, each and every allegation contained therein.
   5           366. In response to paragraph 366 of the Complaint, Experian denies,
   6   generally and specifically, each and every allegation contained therein.
   7                      COUNT XI – VIOLATIONS OF THE FCRA § 1681i
   8                                 Against TRANSUNION
   9           367. In response to paragraph 367 of the Complaint, Experian repeats,
  10   realleges, and incorporates by reference paragraphs 1 through 366 above as if fully
  11   set forth herein.
  12           368. In response to paragraph 368 of the Complaint, Experian is without
  13   knowledge or information sufficient to form a belief as to the truth of the
  14   allegations contained therein and, on that basis, denies, generally and specifically,
  15   each and every allegation contained therein.
  16           369. In response to paragraph 369 of the Complaint, Experian is without
  17   knowledge or information sufficient to form a belief as to the truth of the
  18   allegations contained therein and, on that basis, denies, generally and specifically,
  19   each and every allegation contained therein.
  20           370. In response to paragraph 370 of the Complaint, Experian is without
  21   knowledge or information sufficient to form a belief as to the truth of the
  22   allegations contained therein and, on that basis, denies, generally and specifically,
  23   each and every allegation contained therein.
  24           371. In response to paragraph 371 of the Complaint, Experian is without
  25   knowledge or information sufficient to form a belief as to the truth of the
  26   allegations contained therein and, on that basis, denies, generally and specifically,
  27   each and every allegation contained therein.
  28           //
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 59 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 60 of 74 Page ID #:194



   1           372. In response to paragraph 372 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           373. In response to paragraph 373 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           374. In response to paragraph 374 of the Complaint, Experian denies,
  10   generally and specifically, each and every allegation contained therein that relates
  11   to Experian. As to the allegations in paragraph 374 of the Complaint that relate to
  12   the other defendants, Experian does not have knowledge or information sufficient
  13   to form a belief as to the truth of those allegations and, on that basis, denies,
  14   generally and specifically, each and every remaining allegation of paragraph 374 of
  15   the Complaint.
  16                      COUNT XII – VIOLATIONS OF THE FCRA, § 1681i
  17                                  Against TRANSUNION
  18           375. In response to paragraph 375 of the Complaint, Experian repeats,
  19   realleges, and incorporates by reference paragraphs 1 through 374 above as if fully
  20   set forth herein.
  21           376. In response to paragraph 376 of the Complaint, Experian is without
  22   knowledge or information sufficient to form a belief as to the truth of the
  23   allegations contained therein and, on that basis, denies, generally and specifically,
  24   each and every allegation contained therein.
  25           377. In response to paragraph 377 of the Complaint, Experian is without
  26   knowledge or information sufficient to form a belief as to the truth of the
  27   allegations contained therein and, on that basis, denies, generally and specifically,
  28   each and every allegation contained therein.
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 60 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 61 of 74 Page ID #:195



   1           378. In response to paragraph 378 of the Complaint, Experian is without
   2   knowledge or information sufficient to form a belief as to the truth of the
   3   allegations contained therein and, on that basis, denies, generally and specifically,
   4   each and every allegation contained therein.
   5           379. In response to paragraph 379 of the Complaint, Experian is without
   6   knowledge or information sufficient to form a belief as to the truth of the
   7   allegations contained therein and, on that basis, denies, generally and specifically,
   8   each and every allegation contained therein.
   9           380. In response to paragraph 380 of the Complaint, Experian is without
  10   knowledge or information sufficient to form a belief as to the truth of the
  11   allegations contained therein and, on that basis, denies, generally and specifically,
  12   each and every allegation contained therein.
  13           381. In response to paragraph 381 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           382. In response to paragraph 382 of the Complaint, Experian is without
  18   knowledge or information sufficient to form a belief as to the truth of the
  19   allegations contained therein and, on that basis, denies, generally and specifically,
  20   each and every allegation contained therein.
  21           383. In response to paragraph 383 of the Complaint, Experian denies,
  22   generally and specifically, each and every allegation contained therein that relates
  23   to Experian. As to the allegations in paragraph 383 of the Complaint that relate to
  24   the other defendants, Experian does not have knowledge or information sufficient
  25   to form a belief as to the truth of those allegations and, on that basis, denies,
  26   generally and specifically, each and every remaining allegation of paragraph 383 of
  27   the Complaint.
  28           //
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 61 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 62 of 74 Page ID #:196



   1                      COUNT XIII – VIOLATIONS OF THE FCRA § 1681i
   2                                  Against TRANSUNION
   3           384. In response to paragraph 384 of the Complaint, Experian repeats,
   4   realleges, and incorporates by reference paragraphs 1 through 383 above as if fully
   5   set forth herein.
   6           385. In response to paragraph 385 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           386. In response to paragraph 386 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           387. In response to paragraph 387 of the Complaint, Experian is without
  15   knowledge or information sufficient to form a belief as to the truth of the
  16   allegations contained therein and, on that basis, denies, generally and specifically,
  17   each and every allegation contained therein.
  18           388. In response to paragraph 388 of the Complaint, Experian is without
  19   knowledge or information sufficient to form a belief as to the truth of the
  20   allegations contained therein and, on that basis, denies, generally and specifically,
  21   each and every allegation contained therein.
  22           389. In response to paragraph 389 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           390. In response to paragraph 390 of the Complaint, Experian denies,
  27   generally and specifically, each and every allegation contained therein that relates
  28   to Experian. As to the allegations in paragraph 390 of the Complaint that relate to
                                                           EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 62 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 63 of 74 Page ID #:197



   1   the other defendants, Experian does not have knowledge or information sufficient
   2   to form a belief as to the truth of those allegations and, on that basis, denies,
   3   generally and specifically, each and every remaining allegation of paragraph 390 of
   4   the Complaint.
   5                      COUNT XIV – VIOLATIONS OF THE FCRA § 1681i
   6                                  Against TRANSUNION
   7           391. In response to paragraph 391 of the Complaint, Experian repeats,
   8   realleges, and incorporates by reference paragraphs 1 through 390 above as if fully
   9   set forth herein.
  10           392. In response to paragraph 392 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           393. In response to paragraph 393 of the Complaint, Experian is without
  15   knowledge or information sufficient to form a belief as to the truth of the
  16   allegations contained therein and, on that basis, denies, generally and specifically,
  17   each and every allegation contained therein.
  18           394. In response to paragraph 394 of the Complaint, Experian is without
  19   knowledge or information sufficient to form a belief as to the truth of the
  20   allegations contained therein and, on that basis, denies, generally and specifically,
  21   each and every allegation contained therein.
  22           395. In response to paragraph 395 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           396. In response to paragraph 396 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 63 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 64 of 74 Page ID #:198



   1   each and every allegation contained therein.
   2           397. In response to paragraph 397 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           398. In response to paragraph 398 of the Complaint, Experian denies,
   7   generally and specifically, each and every allegation contained therein that relates
   8   to Experian. As to the allegations in paragraph 398 of the Complaint that relate to
   9   the other defendants, Experian does not have knowledge or information sufficient
  10   to form a belief as to the truth of those allegations and, on that basis, denies,
  11   generally and specifically, each and every remaining allegation of paragraph 398 of
  12   the Complaint.
  13                      COUNT XV – VIOLATIONS OF THE FCRA § 1681i
  14                                  Against TRANSUNION
  15           399. In response to paragraph 399 of the Complaint, Experian repeats,
  16   realleges, and incorporates by reference paragraphs 1 through 398 above as if fully
  17   set forth herein.
  18           400. In response to paragraph 400 of the Complaint, Experian is without
  19   knowledge or information sufficient to form a belief as to the truth of the
  20   allegations contained therein and, on that basis, denies, generally and specifically,
  21   each and every allegation contained therein.
  22           401. In response to paragraph 401 of the Complaint, Experian is without
  23   knowledge or information sufficient to form a belief as to the truth of the
  24   allegations contained therein and, on that basis, denies, generally and specifically,
  25   each and every allegation contained therein.
  26           402. In response to paragraph 402 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 64 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 65 of 74 Page ID #:199



   1   each and every allegation contained therein.
   2           403. In response to paragraph 403 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           404. In response to paragraph 404 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           405. In response to paragraph 405 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           406. In response to paragraph 406 of the Complaint, Experian denies,
  15   generally and specifically, each and every allegation contained therein that relates
  16   to Experian. As to the allegations in paragraph 406 of the Complaint that relate to
  17   the other defendants, Experian does not have knowledge or information sufficient
  18   to form a belief as to the truth of those allegations and, on that basis, denies,
  19   generally and specifically, each and every remaining allegation of paragraph 406 of
  20   the Complaint.
  21                      COUNT XVI – VIOLATIONS OF THE FCRA, § 1681g
  22               Against Defendants EQUIFAX, EXPERIAN, TRANSUNION
  23           407. In response to paragraph 407 of the Complaint, Experian repeats,
  24   realleges, and incorporates by reference paragraphs 1 through 406 above as if fully
  25   set forth herein.
  26           408. In response to paragraph 408 of the Complaint, Experian is without
  27   knowledge or information sufficient to form a belief as to the truth of the
  28   allegations contained therein and, on that basis, denies, generally and specifically,
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 65 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 66 of 74 Page ID #:200



   1   each and every allegation contained therein.
   2           409. In response to paragraph 409 of the Complaint, Experian is without
   3   knowledge or information sufficient to form a belief as to the truth of the
   4   allegations contained therein and, on that basis, denies, generally and specifically,
   5   each and every allegation contained therein.
   6           410. In response to paragraph 410 of the Complaint, Experian is without
   7   knowledge or information sufficient to form a belief as to the truth of the
   8   allegations contained therein and, on that basis, denies, generally and specifically,
   9   each and every allegation contained therein.
  10           411. In response to paragraph 411 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           412. In response to paragraph 412 of the Complaint, Experian is without
  15   knowledge or information sufficient to form a belief as to the truth of the
  16   allegations contained therein and, on that basis, denies, generally and specifically,
  17   each and every allegation contained therein.
  18           413. In response to paragraph 413 of the Complaint, Experian is without
  19   knowledge or information sufficient to form a belief as to the truth of the
  20   allegations contained therein and, on that basis, denies, generally and specifically,
  21   each and every allegation contained therein.
  22           414. In response to paragraph 414 of the Complaint, Experian denies,
  23   generally and specifically, each and every allegation contained therein that relates
  24   to Experian. As to the allegations in paragraph 414 of the Complaint that relate to
  25   the other defendants, Experian does not have knowledge or information sufficient
  26   to form a belief as to the truth of those allegations and, on that basis, denies,
  27   generally and specifically, each and every remaining allegation of paragraph 414 of
  28   the Complaint.
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 66 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 67 of 74 Page ID #:201



   1           415. In response to paragraph 415 of the Complaint, Experian denies,
   2   generally and specifically, each and every allegation contained therein that relates
   3   to Experian. As to the allegations in paragraph 415 of the Complaint that relate to
   4   the other defendants, Experian does not have knowledge or information sufficient
   5   to form a belief as to the truth of those allegations and, on that basis, denies,
   6   generally and specifically, each and every remaining allegation of paragraph 415 of
   7   the Complaint.
   8                 COUNT XVII – VIOLATIONS OF THE FCRA, § 1681h(c)
   9                Against Defendants EQUIFAX, EXPERIAN, TRANSUNION
  10           416. In response to paragraph 416 of the Complaint, Experian repeats,
  11   realleges, and incorporates by reference paragraphs 1 through 415 above as if fully
  12   set forth herein.
  13           417. In response to paragraph 417 of the Complaint, Experian is without
  14   knowledge or information sufficient to form a belief as to the truth of the
  15   allegations contained therein and, on that basis, denies, generally and specifically,
  16   each and every allegation contained therein.
  17           418. In response to paragraph 418 of the Complaint, Experian denies,
  18   generally and specifically, each and every allegation contained therein.
  19           419. In response to paragraph 419 of the Complaint, Experian is without
  20   knowledge or information sufficient to form a belief as to the truth of the
  21   allegations contained therein and, on that basis, denies, generally and specifically,
  22   each and every allegation contained therein.
  23           420. In response to paragraph 420 of the Complaint, Experian denies,
  24   generally and specifically, each and every allegation contained therein that relates
  25   to Experian. As to the allegations in paragraph 420 of the Complaint that relate to
  26   the other defendants, Experian does not have knowledge or information sufficient
  27   to form a belief as to the truth of those allegations and, on that basis, denies,
  28   generally and specifically, each and every remaining allegation of paragraph 420 of
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 67 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 68 of 74 Page ID #:202



   1   the Complaint.
   2           421. In response to paragraph 421 of the Complaint, Experian denies,
   3   generally and specifically, each and every allegation contained therein that relates
   4   to Experian. As to the allegations in paragraph 412 of the Complaint that relate to
   5   the other defendants, Experian does not have knowledge or information sufficient
   6   to form a belief as to the truth of those allegations and, on that basis, denies,
   7   generally and specifically, each and every remaining allegation of paragraph 415 of
   8   the Complaint.
   9           423. In response to paragraph 423 of the Complaint, Experian denies,
  10   generally and specifically, each and every allegation contained therein that relates
  11   to Experian. As to the allegations in paragraph 415 of the Complaint that relate to
  12   the other defendants, Experian does not have knowledge or information sufficient
  13   to form a belief as to the truth of those allegations and, on that basis, denies,
  14   generally and specifically, each and every remaining allegation of paragraph 415 of
  15   the Complaint.1
  16                        RESPONSE TO DEMAND FOR JURY TRIAL
  17           424. Experian admits that Plaintiff has demanded a trial by jury on all
  18   issues triable.
  19                         RESPONSE TO DEMAND FOR RELIEF
  20           425. In response to paragraph 425 of the Complaint, Experian denies that
  21   Plaintiff is entitled to any damages or other relief against Experian as set forth in his
  22   prayer for relief.
  23           426. In response to paragraph 426 of the Complaint, Experian denies that
  24   Plaintiff is entitled to any damages or other relief against Experian as set forth in his
  25   prayer for relief.
  26           427. In response to paragraph 427 of the Complaint, Experian denies that
  27
               1
               Plaintiff’s Complaint is missing paragraph 422. For clarity, Experian’s Answer mirrors
  28   the numbering in Plaintiff’s Complaint and likewise skips paragraph 422.
                                                                EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                   - 68 -             Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 69 of 74 Page ID #:203



   1   Plaintiff is entitled to any damages or other relief against Experian as set forth in his
   2   prayer for relief.
   3           428. In response to paragraph 428 of the Complaint, Experian is without
   4   knowledge or information sufficient to form a belief as to the truth of the
   5   allegations contained therein and, on that basis, denies, generally and specifically,
   6   each and every allegation contained therein.
   7           429. In response to paragraph 429 of the Complaint, Experian denies that
   8   Plaintiff is entitled to any damages or other relief against Experian as set forth in his
   9   prayer for relief.
  10           430. In response to paragraph 430 of the Complaint, Experian is without
  11   knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained therein and, on that basis, denies, generally and specifically,
  13   each and every allegation contained therein.
  14           431. In response to paragraph 431 of the Complaint, Experian denies that
  15   Plaintiff is entitled to any damages or other relief against Experian as set forth in his
  16   prayer for relief.
  17           432. In response to paragraph 432 of the Complaint, Experian denies that
  18   Plaintiff is entitled to any damages or other relief against Experian as set forth in his
  19   prayer for relief.
  20           433. In response to paragraph 433 of the Complaint, Experian denies that
  21   Plaintiff is entitled to any damages or other relief against Experian as set forth in his
  22   prayer for relief.
  23                               AFFIRMATIVE DEFENSES
  24           In further response to Plaintiff’s Complaint, Experian asserts the following
  25   affirmative defenses, without conceding that Experian bears the burden of proof or
  26   persuasion as to any of them:
  27
  28
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 69 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 70 of 74 Page ID #:204



   1                            FIRST AFFIRMATIVE DEFENSE
   2                                  (Failure To State A Claim)
   3           The Complaint herein, and each cause of action thereof, fails to set forth facts
   4   sufficient to state a claim upon which relief may be granted against Experian and
   5   further fails to state facts sufficient to entitle Plaintiff to the relief sought, or to any
   6   other relief whatsoever from Experian.
   7                          SECOND AFFIRMATIVE DEFENSE
   8                                           (Immunity)
   9           All claims against Experian are barred by the qualified immunity of
  10   15 U.S.C. § 1681h(e).
  11                            THIRD AFFIRMATIVE DEFENSE
  12                               (Truth/Accuracy Of Information)
  13           All claims against Experian are barred because all information Experian
  14   communicated to any third person regarding Plaintiff was true.
  15                          FOURTH AFFIRMATIVE DEFENSE
  16                                       (Indemnification)
  17           Experian is informed and believes and thereon alleges that any purported
  18   damages allegedly suffered by Plaintiff were the result of the acts or omissions of
  19   third persons over whom Experian had neither control nor responsibility.
  20                            FIFTH AFFIRMATIVE DEFENSE
  21                                (Failure To Mitigate Damages)
  22           Plaintiff has failed to mitigate his damages.
  23                            SIXTH AFFIRMATIVE DEFENSE
  24                                            (Laches)
  25           The Complaint and each claim for relief therein are barred by laches
  26                          SEVENTH AFFIRMATIVE DEFENSE
  27                              (Contributory/Comparative Fault)
  28           Experian is informed and believes and thereon alleges that any alleged
                                                               EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                  - 70 -             Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 71 of 74 Page ID #:205



   1   damages sustained by Plaintiff was, at least in part, caused by the actions of
   2   Plaintiff himself and resulted from Plaintiff’s own negligence which equaled or
   3   exceeded any alleged negligence or wrongdoing by Experian.
   4                           EIGHTH AFFIRMATIVE DEFENSE
   5                                           (Estoppel)
   6           Any damages which Plaintiff may have suffered, which Experian continues
   7   to deny, were the direct and proximate result of the conduct of Plaintiff. Therefore,
   8   Plaintiff is estopped and barred from recovery of any damages.
   9                            NINTH AFFIRMATIVE DEFENSE
  10                                    (Statute Of Limitations)
  11           Experian is informed and believes and thereon alleges that the claim for relief
  12   in the Complaint herein is barred by the applicable statutes of limitation, including
  13   but not limited to 15 U.S.C. § 1681p.
  14                           TENTH AFFIRMATIVE DEFENSE
  15                                       (Unclean Hands)
  16           The Complaint, and each claim for relief therein that seeks equitable relief, is
  17   barred by the doctrine of unclean hands.
  18                         ELEVENTH AFFIRMATIVE DEFENSE
  19                               (Independent Intervening Cause)
  20           Experian alleges upon information and belief that if Plaintiff sustained any of
  21   the injuries alleged in the Complaint, there was an intervening, superseding cause
  22   and/or causes leading to such alleged injuries and, as such, any action on the part of
  23   Experian was not a proximate cause of the alleged injuries.
  24                         TWELFTH AFFIRMATIVE DEFENSE
  25                          (Improper Request For Punitive Damages)
  26           Plaintiff’s Complaint does not allege facts sufficient to rise to the level of
  27   conduct required to recover punitive damages, and thus all requests for punitive
  28   damages are improper.
                                                             EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                 - 71 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 72 of 74 Page ID #:206



   1                           THIRTEENTH AFFIRMATIVE DEFENSE
   2                                (Right To Assert Additional Defenses)
   3           Experian reserves the right to assert additional affirmative defenses at such
   4   time and to such extent as warranted by discovery and the factual developments in
   5   this case.
   6                                      PRAYER FOR RELIEF
   7           WHEREFORE, Defendant Experian Information Solutions, Inc. prays as
   8   follows:
   9           (1)        That Plaintiff take nothing by virtue of the Complaint herein and that
  10   this action be dismissed in its entirety;
  11           (2)        For costs of suit and attorneys’ fees herein incurred; and
  12           (3)        For such other and further relief that this Court may deem just and
  13   proper.
  14   Dated: March 19, 2019                           Respectfully submitted,
  15
  16                                                   By: /s/ Sheereen Javadizadeh
  17                                                   Sheereen Javadizadeh
                                                       JONES DAY
  18                                                   3161 Michelson Drive
                                                       Suite 800
  19                                                   Irvine, CA 92612.4408
                                                       Telephone: 949-851-3939
  20                                                   Fax: 949-553-7539
                                                       sjavadizadeh@jonesday.com
  21
                                                       Attorneys for Defendant Experian
  22                                                   Information Solutions, Inc.
  23
  24
  25
  26
  27
  28
                                                                EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                    - 72 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 73 of 74 Page ID #:207



   1                              CERTIFICATE OF SERVICE
   2           I, Sheereen Javadizadeh, declare:
   3           I am a citizen of the United States and employed in Orange County,
   4   California. I am over the age of eighteen years and not a party to the within-entitled
   5   action. My business address is 3161 Michelson Drive, Suite 800, Irvine, California
   6   92612.4408. On March 19, 2019, I served a copy of the EXPERIAN
   7   INFORMATION SOLUTIONS, INC.’S ANSWER TO PLAINTIFF’S
   8   COMPLAINT by electronic transmission.
   9           I am familiar with the United States District Court for the Central District of
  10   California’s practice for collecting and processing electronic filings. Under that
  11   practice, documents are electronically filed with the court. The court’s CM/ECF
  12   system will generate a Notice of Electronic Filing (NEF) to the filing party, the
  13   assigned judge, and any registered users in the case. The NEF will constitute
  14   service of the document. Registration as a CM/ECF user constitutes consent to
  15   electronic service through the court’s transmission facilities. Under said practice,
  16   the following CM/ECF users were served:
  17
       Pritish Vora                                  Donald E Bradley
  18   27758 Santa Margarita Parkway No. 530         Musick Peeler and Garrett LLP
  19   Mission Viejo, CA 92691                       650 Town Center Drive Suite 1200
       949-292-8359                                  Costa Mesa, CA 92626-1925
  20   Email: pvora2112@gmail.com                    714-668-2400
  21   Pro Se                                        Fax: 714-668-2490
                                                     Email: d.bradley@musickpeeler.com
  22                                                 Attorneys for Trans Union, LLC
  23   Thomas P Quinn , Jr
       Nokes and Quinn APC
  24   410 Broadway Suite 200
  25   Laguna Beach, CA 92651
       949-376-3500
  26   Fax: 949-376-3070
  27   Email: tquinn@nokesquinn.com
       Attorneys for Equifax Information
  28   Services, LLC
                                                            EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                                - 73 -            Case No. 8:19-CV-00302-AG-KES
Case 8:19-cv-00302-AG-KES Document 16 Filed 03/19/19 Page 74 of 74 Page ID #:208



   1           Executed on March 19, 2019, at Irvine, California.
   2
   3                                          /s/ Sheereen Javadizadeh
                                              Sheereen Javadizadeh
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                          EXPERIAN’S ANSWER TO COMPLAINT
       NAI-1506593669v1
                                               - 74 -           Case No. 8:19-CV-00302-AG-KES
